DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 27MAY2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 5 #115 in spec. par. [0045] please add the part number to the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Interpretation
	The Examiner notes that claims 1-15 do not require as part of the invention “a filter housing” or “an oil port of an engine” or any of the associated elements thereof. The claims are interpreted as requiring only a filter element with structures considered appropriate/capable of the specified functions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 1, which is interpreted as comprising a circumferential flange having a groove; spec. par. [0077].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-8,13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAXWELL (US 6554139).
Regarding claim 1, MAXWELL teaches extension and locking assembly for dripless element, and container therefore (title, Figs.) including a filter element comprising:
a filter medium (Figs. 2-3 #120);
an oil filter port (Figs. 1,2 #57), the oil filter port is arranged on one distal end of the filter element, and the oil filter port includes threads, and
a locking mechanism (Fig. 4 #74).
Regarding claims 2,4,6, the claims do not provide limiting structure as the filter housing is not claimed.
Regarding claim 5, MAXWELL teaches the threads of the oil port are outer threads on the oil port (Fig. 2 #57).
Regarding claim 7, MAXWELL teaches the locking mechanism is a circumferential locking mechanism arranged on the other distal end of the filter element, on an opposite side of the filter medium (Fig. 2 #74).
Regarding claim 8, MAXWELL teaches the locking mechanism of the filter element comprises a locking member (Fig. 2 #74).
Regarding claims 13,15, MAXWELL teaches the filter element comprises a receiving surface (Fig. 3 #114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MAXWELL (US 6554139) in view of LAVERDIERE (US 20150273365).
Regarding claim 3, MAXWELL does not teach multi-start threads. However, LAVERDIERE teaches a purification system (title, Figs.) comprising removable purifier cassettes having fluid connections with multi-start threads, which provide 360 degrees of thread engagement with less than 360 degrees of rotation (abstract; par. [0181]), which allows easy engagement/disengagement of the fluid connections.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the threads of MAXWELL with the multi-start threads of LAVERDIERE in order to allow easy engagement/disengagement of the fluid connections. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claims 1,8-9,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OELSCHLAEGEL (US 6146527) in view of FICK (US 20060186031).
Regarding claim 1, OELSCHLAEGEL teaches a spin-on filter cartridge with replaceable element (title, Figs) including a filter element (Fig. 1 #10) comprising:
a filter medium (Fig. 1 #60);

OELSCHLAEGEL does not teach a locking mechanism. FICK teaches a filter apparatus (title, Figs.) including a locking mechanism for the purpose of retaining the filter element in its housing during operation against vibrations (par. [0013,0091]; Fig. 8 #204).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of OELSCHLAEGEL with the locking mechanism of FICK in order to retain the filter element in its housing during operation against vibrations. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claims 8-9, FICK teaches the locking mechanism of the filter element comprises a locking member (Fig. 8 #204), wherein the locking mechanism of the filter element comprises a circumferential flange extending in an axial direction and attached to a lower end plate mechanically connected to the filter medium, wherein the locking members are comprised in the circumferential flange (Fig. 8; par. [0091]).
Regarding claims 13-14, OELSCHLAEGEL teaches the oil filter port is comprised in an upper end plate (Fig. 1 #102), the upper end plate further comprises through-holes (Fig. 1 #114) adjacent to the oil filter port, wherein a receiving surface is comprised in the upper end plate (Fig. 1 #102).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over OELSCHLAEGEL (US 6146527) in view of FICK (US 20060186031) in view of BRANDT (US 20070158263).
Regarding claims 10-12, OELSCHLAEGEL and FICK do not teach the locking members of the filter element are grooves. However, BRANDT teaches filter assemblies, filter cartridges and methods for removing filter cartridges from filter assemblies (title, Figs.) including an end cap (e.g. Fig. 2) comprising a linkage having axial link elements or projections (Fig. 2 #141) or a linkage having axial link elements or grooves having an inlet portion (Fig. 3 #236) and a guide portion (Fig. 3 #261) transmitting both twisting and axial forces that allow placement and removal of the filter (par. [0040-0043]).
BRANDT’s linkage having a groove is an art-recognized equivalent of the linkage having projections for the same purpose of a locking mechanism and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of OELSCHLAEGEL with the locking mechanisms as taught by FICK and BRANDT including grooves in order to provide alternative locking means to retain the filter element in its housing during operation against vibrations. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777